Opinion issued December 11, 2018




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-18-00833-CV
                            ———————————
                            JAE-HO SHIN, Appellant
                                         V.
               AMERICAN BUREAU OF SHIPPING, Appellee



                    On Appeal from the 127th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-07486


                          MEMORANDUM OPINION

      Appellant has filed a “Motion to Withdraw Notice of Appeal,” asking that

we dismiss his appeal. We construe appellant’s motion as a motion to dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(1). No opinion has issued. See TEX. R. APP. P.

42.1(c). Further, although appellant failed to include a certificate of conference in
his motion, appellant’s motion includes a certificate of service, more than 10 days

have passed since the motion was filed, and no party has responded to the motion.

See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Bland.




                                           2